NOTE: This order is nonprecedential
United States Court of Appea|s for the Federa| Circuit
2009-323o
nEiRoRE wl BRAuo,
Petitioner,
V.
mean svsTEivis PRoTEcTioN BoARo,
Respondent.
Petition for review of the Merit Systems Protection Board
in CH315H090181-l-1.
ON MOT|ON
0 R D E R
Upon consideration of the Department of the Treasury's unopposed motion to
reform the caption to designate the Merit Systems Protection Board as the respondent
lT lS ORDERED THAT:
(1) The motion is granted. The revised official caption is reflected above.
(2) The respondent should calculate its brief due date from the date of filing of
this order.
FOR THE COURT
§EP - 2 2009 lsi Jan Horbaly
Date Jan Horbaly
C|erk
cc: Dierdre M. Braud l E
Richard P. Schroeder, Esq. u'sli'elE|l!§€l?A?.%Ft}f§§‘iJelTF0R
Sara B. Rearden, Esq.
38 sep ~2 zone
.lAN HORBALY
CLERK